Name: Commission Regulation (EC) NoÃ 281/2009 of 6Ã April 2009 suspending the application of import duties on certain quantities of industrial sugar for the 2009/2010 marketing year
 Type: Regulation
 Subject Matter: tariff policy;  beverages and sugar;  EU finance;  agri-foodstuffs;  trade policy
 Date Published: nan

 7.4.2009 EN Official Journal of the European Union L 93/20 COMMISSION REGULATION (EC) No 281/2009 of 6 April 2009 suspending the application of import duties on certain quantities of industrial sugar for the 2009/2010 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 142, in conjunction with Article 4 thereof, Whereas: (1) Under Article 142 of Regulation (EC) No 1234/2007, in order to guarantee the supplies necessary for the production of the products referred to in Article 62(2) of that Regulation, the Commission may suspend, in whole or in part, the application of import duties for certain quantities of sugar. (2) In order to ensure that the supplies necessary for the production of the products referred to in Article 62(2) of Regulation (EC) No 1234/2007 are available at a price corresponding to the world price, a complete suspension of import duties on sugar intended for the production of those products is in the Communitys interest for the 2009/2010 marketing year, for a quantity corresponding to half of its industrial sugar needs. (3) The quantities of industrial import sugar for the 2009/2010 marketing year should therefore be set accordingly. (4) The Management Committee for the Common Organisation of Agricultural Markets has not delivered an opinion within the time limit set by its Chair, HAS ADOPTED THIS REGULATION: Article 1 For the 2009/2010 marketing year, the suspension of the import duties shall be applied for a quantity of 400 000 tonnes of industrial sugar falling within CN code 1701. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. It shall apply from 1 October 2009. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 April 2009. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 299, 16.11.2007, p. 1.